     Case 3:21-cv-00063-AJB-AHG Document 1 Filed 01/12/21 PageID.1 Page 1 of 9



 1 Lincoln D. Bandlow, Esq. (CA #170449)
     Lincoln@BandlowLaw.com
 2 Law Offices of Lincoln Bandlow, PC
     1801 Century Park East, Suite 2400
 3 Los Angeles, CA 90067
     Phone: (310) 556-9680
 4 Fax: (310) 861-5550

 5 Attorney for Plaintiff
     Strike 3 Holdings, LLC
 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10                                   SAN DIEGO DIVISION
11

12 STRIKE 3 HOLDINGS, LLC,                         Case Number: '21CV0063 AJB AHG
13                      Plaintiff,                 COMPLAINT FOR COPYRIGHT
                                                   INFRINGEMENT - DEMAND FOR
14 vs.                                             JURY TRIAL
15 JOHN DOE subscriber assigned IP
     address 75.25.172.49,
16
                        Defendant.
17

18

19         Plaintiff, Strike 3 Holdings, LLC (“Strike 3” or “Plaintiff”), brings this
20 complaint against Defendant, John Doe subscriber assigned IP address

21 75.25.172.49 (“Defendant”), and alleges as follows:

22                                       Introduction
23         1.    This is a case about the ongoing and wholesale copyright
24 infringement of Plaintiff’s motion pictures by Defendant, currently known only by

25 an IP address.

26         2.    Plaintiff is the owner of award winning, critically acclaimed adult
27 motion pictures.

28         3.    Strike 3’s motion pictures are distributed through the Blacked, Tushy,
                                               1

                                Complaint – Demand for Jury Trial
     Case 3:21-cv-00063-AJB-AHG Document 1 Filed 01/12/21 PageID.2 Page 2 of 9



 1 Vixen, and Blacked Raw adult websites and DVDs. With millions of unique

 2 visitors to its websites each month, the brands are famous for redefining adult

 3 content, creating high-end, artistic, and performer-inspiring motion pictures

 4 produced with a Hollywood style budget and quality.

 5          4.   Defendant is, in a word, stealing these works on a grand scale. Using
 6 the BitTorrent protocol, Defendant is committing rampant and wholesale

 7 copyright infringement by downloading Strike 3’s motion pictures as well as

 8 distributing them to others. Defendant did not infringe just one or two of Strike

 9 3’s motion pictures, but has been recorded infringing 27 movies over an extended

10 period of time.
11          5.   Although Defendant attempted to hide this theft by infringing
12 Plaintiff’s content anonymously, Defendant’s Internet Service Provider (“ISP”),

13 AT&T U-verse, can identify Defendant through his or her IP address

14 75.25.172.49.

15          6.   This is a civil action seeking damages under the United States
16 Copyright Act of 1976, as amended, 17 U.S.C. §§ 101 et seq. (the “Copyright

17 Act”).

18                                Jurisdiction and Venue
19          7.   This Court has subject matter jurisdiction over this action pursuant to
20 28 U.S.C. § 1331 (federal question); and 28 U.S.C. § 1338 (jurisdiction over

21 copyright actions).

22          8.   This Court has personal jurisdiction over Defendant because
23 Defendant used an Internet Protocol address (“IP address”) traced to a physical

24 address located within this District to commit copyright infringement. Therefore:

25 (i) Defendant committed the tortious conduct alleged in this Complaint in this

26 State; (ii) Defendant resides in this State and/or; (iii) Defendant has engaged in

27 substantial – and not isolated – business activity in this State.

28
                                              2

                               Complaint – Demand for Jury Trial
     Case 3:21-cv-00063-AJB-AHG Document 1 Filed 01/12/21 PageID.3 Page 3 of 9



 1         9.    Plaintiff used IP address geolocation technology by Maxmind Inc.
 2 (“Maxmind”), an industry-leading provider of IP address intelligence and online

 3 fraud detection tools, to determine that Defendant’s IP address traced to a physical

 4 address in this District. Over 5,000 companies, along with United States federal

 5 and state law enforcement, use Maxmind’s GeoIP data to locate Internet visitors,

 6 perform analytics, enforce digital rights, and efficiently route Internet traffic.

 7         10.   In order to ensure that Defendant’s IP address accurately traced to
 8 this District, Plaintiff inputted Defendant’s IP address into Maxmind’s GeoIP

 9 database twice: first when it learned of the infringement and again, just prior to

10 filing this lawsuit.
11         11.   Pursuant to 28 U.S.C. § 1391(b) and (c), venue is proper in this
12 district because: (i) a substantial part of the events or omissions giving rise to the

13 claims occurred in this District; and, (ii) the Defendant resides (and therefore can

14 be found) in this District and resides in this State. Additionally, venue is proper in

15 this District pursuant 28 U.S.C. § 1400(a) (venue for copyright cases) because

16 Defendant or Defendant’s agent resides or may be found in this District.

17                                          Parties
18         12.   Plaintiff, Strike 3 is a Delaware limited liability company located at
19 2140 S. Dupont Hwy, Camden, DE.

20         13.   Plaintiff currently can only identify Defendant by his or her IP
21 address. Defendant’s IP address is 75.25.172.49. Defendant’s name and address

22 can be provided by Defendant’s Internet Service Provider.

23                                  Factual Background
24                        Plaintiff’s Award-Winning Copyrights
25         14.   Strike 3’s subscription-based websites proudly boast a paid
26 subscriber base that is one of the highest of any adult-content sites in the world.

27 Strike 3 also licenses its motion pictures to popular broadcasters and Strike 3’s

28 motion pictures are the number one selling adult DVDs in the United States.
                                               3

                                Complaint – Demand for Jury Trial
     Case 3:21-cv-00063-AJB-AHG Document 1 Filed 01/12/21 PageID.4 Page 4 of 9



 1          15.   Strike 3’s motion pictures and websites have won numerous awards,
 2 such as “best cinematography,” “best new studio,” and “adult site of the year.”

 3          16.   Strike 3’s motion pictures have had positive global impact, leading
 4 more adult studios to invest in better content, higher pay for performers, and to

 5 treat each performer with respect and like an artist.

 6          17.   Unfortunately, like a large number of other makers of motion picture
 7 and television works, Strike 3 is the victim of mass Internet piracy. Often

 8 appearing among the most infringed popular entertainment content on torrent

 9 websites, Strike 3’s motion pictures are among the most pirated content in the

10 world.
11                    Defendant Used the BitTorrent File Distribution Network
12                               to Infringe Plaintiff’s Copyrights
13          18.   BitTorrent is a system designed to quickly distribute large files over
14 the Internet. Instead of downloading a file, such as a movie, from a single source,

15 BitTorrent users are able to connect to the computers of other BitTorrent users in

16 order to simultaneously download and upload pieces of the file from and to other

17 users.

18          19.   BitTorrent’s popularity stems from the ability of users to directly
19 interact with each other to distribute a large file without creating a heavy load on

20 any individual source computer and/or network. It enables Plaintiff’s motion

21 pictures, which are often filmed in state of the art 4kHD, to be transferred quickly

22 and efficiently.

23          20.   To share a movie within the BitTorrent network, a user first uses
24 BitTorrent software to create a .torrent file from the original digital media file.

25 This process breaks the original digital media file down into numerous pieces.

26          21.   The entire movie file being shared has a hash value (i.e., the “File
27 Hash”). A hash value is an alpha-numeric value of a fixed length that uniquely

28 identifies data.
                                               4

                                Complaint – Demand for Jury Trial
     Case 3:21-cv-00063-AJB-AHG Document 1 Filed 01/12/21 PageID.5 Page 5 of 9



 1         22.      Hash values are not arbitrarily assigned to data merely for
 2 identification purposes, but rather are the product of a cryptographic algorithm

 3 applied to the data itself. As such, while two identical sets of data will produce

 4 the same cryptographic hash value, any change to the underlying data – no matter

 5 how small – will change the cryptographic hash value that correlates to it.

 6         23.      To find and re-assemble the pieces of the digital media file, i.e., to
 7 download the file using BitTorrent, a user must obtain the .torrent file for the

 8 specific file that has been broken down into pieces.

 9         24.      Each .torrent file contains important metadata with respect to the
10 pieces of the file. When this data is put into the cryptographic algorithm, it results
11 in a hash value called the “Info Hash.”

12         25.      The “Info Hash” is the data that the BitTorrent protocol uses to
13 identify and locate the other pieces of the desired file (in this case, the desired file

14 is the respective file for the infringing motion pictures that are the subject of this

15 action) across the BitTorrent network.

16         26.      Using the Info Hash in the metadata of a .torrent file, a user may
17 collect all the pieces of the digital media file that correlates with the specific

18 .torrent file.

19         27.      Once a user downloads all of the pieces of that digital media file from
20 other BitTorrent users, the digital media file is automatically reassembled into its

21 original form, ready for playing.

22         28.      Plaintiff has developed, owns, and operates an infringement detection
23 system, named “VXN Scan.”

24         29.      Using VXN Scan, Plaintiff discovered that Defendant used the
25 BitTorrent file network to illegally download and distribute Plaintiff’s copyrighted

26 motion pictures.

27         30.      To explain, while Defendant was using the BitTorrent file
28 distribution network, VXN Scan established direct TCP/IP connections with
                                                 5

                                  Complaint – Demand for Jury Trial
     Case 3:21-cv-00063-AJB-AHG Document 1 Filed 01/12/21 PageID.6 Page 6 of 9



 1 Defendant’s IP address.

 2         31.       VXN Scan downloaded from Defendant one or more pieces of
 3 numerous digital media files.

 4         32.       Plaintiff identified these pieces as portions of infringing copies of
 5 Strike 3’s motion pictures.

 6         33.       To explain, the VXN Scan system first searched for and obtained
 7 .torrent files claiming to be infringing copies of Plaintiff’s works, and then

 8 downloaded complete copies of the digital media files that correlate to those

 9 .torrent files.

10         34.       Plaintiff then compared the completed digital media files to
11 Plaintiff’s copyrighted works to determine whether they are infringing copies of

12 one of Plaintiff’s copyrighted works.

13         35.       The digital media files have been verified to contain a digital copy of
14 a motion picture that is identical (or, alternatively, strikingly similar or

15 substantially similar) to Plaintiff’s corresponding original copyrighted Works.

16         36.       VXN Scan then used the “Info Hash” value, contained within the
17 metadata of the .torrent file correlated with a digital media file that was

18 determined to be identical (or substantially similar) to a copyrighted work, to

19 download a piece (or pieces) of the same digital media file from Defendant using

20 the BitTorrent network.

21         37.       At no point did VXN Scan upload content to any BitTorrent user.
22 Indeed, it is incapable of doing so.

23         38.       The VXN Scan captured transactions from Defendant sharing
24 specific pieces of 27 digital media files that have been determined to be identical

25 (or substantially similar) to a copyrighted work(s) that Plaintiff owns.

26         39.       VXN Scan recorded each transaction in a PCAP file.
27         40.       VXN Scan recorded multiple transactions in this matter.
28         41.       For each work infringed a single transaction is listed on Exhibit A.
                                                  6

                                   Complaint – Demand for Jury Trial
     Case 3:21-cv-00063-AJB-AHG Document 1 Filed 01/12/21 PageID.7 Page 7 of 9



 1         42.    For each transaction listed, Exhibit A sets forth the Universal Time
 2 Coordinated (UTC) time and date of each transaction, along with (1) the Info

 3 Hash value obtained from the metadata of the corresponding .torrent file that

 4 formed the basis of the VXN Scan’s request for data, and (2) the File Hash value

 5 of the digital media file itself.

 6         43.    Exhibit A also sets forth relevant copyright information for each
 7 work at issue: the date of publication, the date of registration, and the work’s

 8 copyright registration number. In a showing of good faith, Plaintiff has

 9 intentionally omitted the title of the work from this public filing due to the adult

10 nature of its content, but can provide a version of Exhibit A containing the works’
11 titles to the Court or any party upon request.

12         44.    Thus, Defendant downloaded, copied, and distributed Plaintiff’s
13 Works without authorization.

14         45.    Defendant’s infringement was continuous and ongoing.
15         46.    Plaintiff owns the copyrights to the Works and the Works have been
16 registered with the United States Copyright Office.

17         47.    Plaintiff seeks statutory damages, attorneys’ fees, and costs under
18 17 U.S.C. § 501 of the United States Copyright Act.

19                                         COUNT I
20                              Direct Copyright Infringement
21         48.    The allegations contained in paragraphs 1-47 are hereby re-alleged as
22 if fully set forth herein.

23         49.    Plaintiff is the owner of the Works, which is an original work of
24 authorship.

25         50.    Defendant copied and distributed the constituent elements of
26 Plaintiff’s Works using the BitTorrent protocol.

27         51.    At no point in time did Plaintiff authorize, permit or consent to
28 Defendant’s copying, distribution, performance and/or display of its Works,
                                                7

                                 Complaint – Demand for Jury Trial
     Case 3:21-cv-00063-AJB-AHG Document 1 Filed 01/12/21 PageID.8 Page 8 of 9



 1 expressly or otherwise.

 2        52.    As a result of the foregoing, Defendant violated Plaintiff’s exclusive
 3 right to:

 4        (A)    Reproduce its Works in copies, in violation of 17 U.S.C. §§ 106(1)
 5 and 501;

 6        (B)    Distribute copies of the Works to the public by sale or other transfer
 7 of ownership, or by rental, lease or lending, in violation of 17 U.S.C. §§ 106(3)

 8 and 501;

 9        (C)    Perform the copyrighted Works, in violation of 17 U.S.C. §§ 106(4)
10 and 501, by showing the Works’ images in any sequence and/or by making the
11 sounds accompanying the Works’ audible and transmitting said performance of

12 the work, by means of a device or process, to members of the public capable of

13 receiving the display (as set forth in 17 U.S.C. § 101’s definitions of “perform”

14 and “publicly” perform); and

15        (D)    Display the copyrighted Works, in violation of 17 U.S.C. §§ 106(5)
16 and 501, by showing individual images of the works non-sequentially and

17 transmitting said display of the works by means of a device or process to members

18 of the public capable of receiving the display (as set forth in 17 U.S.C. § 101’s

19 definition of “publicly” display).

20        53.    Defendant’s infringements were committed “willfully” within the
21 meaning of 17 U.S.C. § 504(c)(2).

22        WHEREFORE, Plaintiff respectfully requests that the Court:
23        (A)    Permanently enjoin Defendant from continuing to infringe Plaintiff’s
24 copyrighted Works;

25        (B)    Order that Defendant delete and permanently remove the digital
26 media files relating to Plaintiff’s Works from each of the computers under

27 Defendant’s possession, custody or control;

28        (C)    Order that Defendant delete and permanently remove the infringing
                                              8

                               Complaint – Demand for Jury Trial
     Case 3:21-cv-00063-AJB-AHG Document 1 Filed 01/12/21 PageID.9 Page 9 of 9



1 copies of the Works Defendant has on computers under Defendant’s possession,

2 custody or control;

3         (D)   Award Plaintiff statutory damages per infringed work pursuant to 17
4 U.S.C. § 504(a) and (c);

5         (E)   Award Plaintiff its reasonable attorneys’ fees and costs pursuant to
6 17 U.S.C. § 505; and

7         (F)   Grant Plaintiff any other and further relief this Court deems just and
8 proper.

9         DATED this 12th day of January, 2021.
10                                          Law Offices of Lincoln Bandlow, P.C.
11                                          s/ Lincoln D. Bandlow
                                            Lincoln D. Bandlow
12                                          Attorneys for Plaintiff
                                            Strike 3 Holdings, LLC
13

14                          DEMAND FOR A JURY TRIAL
15        Plaintiff hereby demands a trial by jury on all issues so triable.
16        DATED this 12th day of January, 2021.
17                                          Law Offices of Lincoln Bandlow, P.C.
18                                          s/ Lincoln D. Bandlow
                                            Lincoln D. Bandlow
19                                          Attorneys for Plaintiff
                                            Strike 3 Holdings, LLC
20

21

22

23

24

25

26

27

28
                                              9

                               Complaint – Demand for Jury Trial
